Exhibit 10.9

AMENDED AND RESTATED PATENT AND TRADEMARK SECURITY

AGREEMENT

This Amended and Restated Patent and Trademark Security Agreement dated as of
March 31, 2010 (the “Patent and Trademark Security Agreement”) is made by Flotek
Industries, Inc., a Delaware corporation (the “Debtor”) and each subsidiary of
the Debtor signatory hereto (together with the Debtor, the “Grantors” and
individually, a “Grantor”), in favor of the Secured Parties (as defined herein).

Preliminary Statement

Debtor is a party to the Amended and Restated Credit Agreement dated as of
March 31, 2010 (as amended or otherwise modified from time to time, the “Credit
Agreement”) among Debtor, the lenders party thereto from time to time (the
“Lenders”), and Whitebox Advisors LLC, in its capacity as administrative agent
(the “Administrative Agent”).

Grantors own the patents, patent registration, patent applications, trademarks,
trademark registrations, and trademark applications, and are parties to the
patent and trademark licenses listed on Schedule I attached hereto and by this
reference incorporated herein.

In connection with the Credit Agreement, the Grantors entered into an Amended
and Restated Pledge and Security Agreement of even date herewith (as amended or
otherwise modified from time to time, the “Pledge and Security Agreement”) in
favor of the Administrative Agent for the benefit of the Secured Parties (as
defined in the Pledge and Security Agreement), pursuant to which the Grantors
have granted to the Administrative Agent a security interest in all right, title
and interest of the Grantors in and to the Intellectual Property Collateral, as
such term is defined in the Pledge and Security Agreement, including, without
limitation, all right, title and interest of Grantors, in, to, and under all now
owned and hereafter acquired Patent Collateral and Trademark Collateral (each as
defined in the Pledge and Security Agreement), set forth on Schedule I attached
hereto, to secure the prompt payment, performance and observance of the Secured
Obligations (as defined in the Pledge and Security Agreement).

Agreement

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Grantors do hereby further confirm, and put on the public record,
their grant to the Administrative Agent of a security interest in, to, and under
the following, whether presently existing or hereafter created or acquired
(collectively, the “Patent and Trademark Collateral”);

(a) (i) all inventions and discoveries, whether patentable or not, all letters
patent and applications for letters patent throughout the world, including but
not limited to all the property set forth as “Patents” on Schedule I hereto, and
any patent applications in preparation for filing, (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals and reexaminations of
any of the items described in clause (i), and (iii) all patent licenses, and
other agreements providing any Grantor with the right to use any items of the
type referred to in clauses (i) and (ii) above;



--------------------------------------------------------------------------------

(b) (i) all trademarks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, service marks, certification
marks, collective marks, logos and other source or business identifiers, and all
goodwill of the business associated therewith, now existing or hereafter adopted
or acquired, including but not limited to all of the property set forth as
“Trademarks” on Schedule I hereto, whether currently in use or not, all
registrations and recordings thereof and all applications in connection
therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any office or agency of the United States of America, or
any State thereof or any other country or political subdivision thereof or
otherwise, and all common-law rights relating to the foregoing, (ii) the right
to obtain all reissues, extensions or renewals of the foregoing, (iii) all
trademark licenses for the grant by or to any Grantor of any right to use any
trademark, and (iv) all of the goodwill of the business connected with the use
of, and symbolized by the items described in, clauses (i) and (ii), and to the
extent applicable clause (iii); and

(c) all products and proceeds of the foregoing, and rights associated therewith,
including, without limitation, licenses, royalties income, payments, claims,
damages and proceeds of infringement suits, any claim by Grantors against third
parties for past, present or future (i) infringement or dilution of any patent,
trademark, or patent or trademark registrations or licenses referred to herein,
the patent or trademark registrations issued with respect to the patent or
trademark applications referred to herein and the trademarks licensed under any
trademark license, or (ii) injury to the goodwill associated with any patent,
trademark, patent or trademark registration, or patent or trademark licensed
under any patent or trademark license.

This Patent and Trademark Security Agreement constitutes an amendment to, and a
complete restatement of, the Patent and Trademark Security Agreement dated as of
March 31, 2008, between the Borrower and certain Secured Parties (as defined
therein and herein referred to as the “Original Secured Parties”). All right,
title and interest of the Original Secured Parties in and to the Patent and
Trademark Collateral was assigned by the Original Secured Parties to the
Administrative Agent and certain other Lenders and/or Affiliates of the
Administrative Agent pursuant to the Nonrecourse Assignment Agreement
(Syndicated Facility) dated March 17, 2010.

This security interest is granted in conjunction with the security interests
granted to Secured Parties pursuant to the Pledge and Security Agreement.
Grantors hereby acknowledge and affirm that the rights and remedies of Secured
Parties with respect to the security interest in the Patent and Trademark
Collateral made and granted hereby are more fully set forth in the Pledge and
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.

[Signatures on following page]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Patent and
Trademark Security Agreement to be duly executed and delivered by its authorized
officer as of the date first above written.

 

GRANTORS: FLOTEK INDUSTRIES, INC. By  

/s/ John Chisholm

      John Chisholm       President

TELEDRIFT COMPANY

FLOTEK PAYMASTER, INC.

MATERIAL TRANSLOGISTICS, INC.

PETROVALVE, INC.

TURBECO, INC.

USA PETROVALVE, INC.

FLOTEK INTERNATIONAL, INC.

PADKO INTERNATIONAL INCORPORATED

FLOTEK ECUADOR MANAGEMENT, LLC

FLOTEK ECUADOR INVESTMENTS, LLC

 

By  

/s/ John Chisholm

      John Chisholm       President

CESI CHEMICAL, INC.

CESI MANUFACTURING, LLC

SOONER ENERGY SERVICES, LLC

 

By  

/s/ John Chisholm

      John Chisholm       Chief Executive Officer FLOTEK INDUSTRIES FZE

 

By  

/s/ John Chisholm

      John Chisholm       President

Signature Page to Amended and Restated Patent and Trademark Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I

TO

PATENT AND TRADEMARK SECURITY AGREEMENT

 

Item A. Patent Collateral

Issued Patents

 

Country

 

Serial No.

 

Filing Date

 

Inventor(s)

 

Title

USA

  6,533,034   3/18/2003   Troy Barger   Centralized Stop Collar for Floating
Centralizer

USA

  5,829,952   11/3/1998   Darrel W. Shadden   Check Valve with Reversible Valve
Ball and Seat

Canada

  2,017,405   2/21/1995     Ball and Seat-Type Valve for Downhole Rod Pump

Canada

  2,478,433   12/8/2009   John T. Pursley, David L. Holcomb and Glenn S. Penny  
Composition and Process for Well Cleaning

Venezuela

  52500   10/7/1994     Ball and Seat-Type Valve for Downhole Rod Pump

USA

  6,761,215   7/13/2004   James Eric Morrison and Guy Morrison, III   Downhole
Separator Method

China (Peoples Republic)

  ZL03824239.7   7/18/2007     Downhole Separator and Method

Eurasian Patent Organization

  007040   8/18/2006     Downhole Separator and Method

Schedule I to Amended and Restated Patent and Trademark Security Agreement



--------------------------------------------------------------------------------

Country

 

Serial No.

 

Filing Date

 

Inventor(s)

 

Title

USA

  7,122,509   10/17/2006   John Todd Sanner, Glenn S. Penny and Roger Padgham  
High Temperature Foamer Formulations for Downhole Injection

USA

  7,544,639   6/9/2009   John T. Pursley, David L. Holcomb and Glenn S. Penny  
Composition and Process for the Treatment of Hydrogen Sulfide

USA

  7,380,606   6/3/2008   John T. Pursley, David L. Holcomb and Glenn S. Penny  
Composition and Process for Well Cleaning

Australia

  2003278716   1/8/2009     Downhole Separator and Method

Pending Patent Applications

 

Country

 

Serial No.

 

Filing Date

 

Inventor(s)

 

Title

Patent Cooperation Treaty

  PCTUS9602445   2/23/1996     Improved Valve Plunger for a Ball and Seat-Type
Check Valve

Canada

  2,497,929   8/20/2003     Downhole Separator and Method

Schedule I to Amended and Restated Patent and Trademark Security Agreement



--------------------------------------------------------------------------------

Country

 

Serial No.

 

Filing Date

 

Inventor(s)

 

Title

Patent Cooperation Treaty/European Patent Office

  03716227.8   2/28/2003   John T. Pursley, David L. Holcomb and Glenn S. Penny
  Composition and Process for Well Cleaning

Patent Cooperation Treaty/Norwegian National

  2004 4148   2/28/2003   John T. Pursley, David L. Holcomb and Glenn S. Penny  
Composition and Process for Well Cleaning

USA

 

339,248

 

Abandoned

  1/25/2006   Michael M. Brezinski   Method of Treating a Subterranean Formation
in the Presence of Ferric Ions and/or Sulfide Ions

USA

  518,648   9/11/2006   Manoj Gopalan and Stephen B. Poe   Measurement While
Drilling Apparatus and Method of Using the Same

Patent Cooperation Treaty

  Publication No. WO/2007/033126   9/12/2006     Measurement While Drilling
Apparatus and Method of Using the Same

USA

  Application No. 12/156,201   5/30/2008     Process for Well Cleaning

USA

  Application No. 12/268,408   11/10/2008     Drag-Reducing Copolymer
Compositions

USA

  Application No. 61/174,617   5/1/2009     Low Friction Centralizer

Schedule I to Amended and Restated Patent and Trademark Security Agreement



--------------------------------------------------------------------------------

Country

 

Serial No.

 

Filing Date

 

Inventor(s)

 

Title

USA

 

Application No. 12/618,535

 

Priority No. 61/114,125

  11/13/2009     Water-in-Oil Microemulsions for Oilfield Applications

Patent Applications in Preparation

NONE.

 

Item B. Trademark Collateral

Trademarks

 

Country

 

Trademark

 

Registration No.

 

Issue Date

USA

  STIMLUBE   3,620,715   5/12/2009

Trademark Applications in Preparation

 

Country

 

Trademark

USA

  FLOTEK

USA

  PETROVALVE

USA

  CESI

USA

  “OPEN CIRCLE” SYMBOL

Schedule I to Amended and Restated Patent and Trademark Security Agreement